COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  RIDGEFIELD PERMIAN, LLC AND                     §
  ALBERT JEFFRYES GRIFFITHS, AS                                   No. 08-19-00156-CV
  TRUSTEE OF THE ALBERT JEFFRYES                  §
  GRIFFITHS                                                         Appeal from the
  TRUST,                                          §
                                                                  143rd District Court
                    Appellants,                   §
                                                                of Reeves County, Texas
  v.                                              §
                                                                (TC# 18-05-22426-CVR)
  DIAMONDBACK E & P LLC AND                       §
  MAGNOLIA, LLC,
                                                  §
                    Appellees.
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render judgment in favor of

Appellants.

       We further order that Appellants recover from Appellees the appellate costs incurred by

Appellants, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF MAY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.